Title: Adams’ Notes of Authorities and Minutes of the Hearing: Governor and Council, Boston, 17 October 1771
From: Adams, John
To: 


       Abigail Broadstreet vs. Joseph Broadstreet
       Godolphin’s Repertorium Canonicum 507.
       “Wife libelled Husband in the Ecclesiastical Court for Alimony because he beat her so as she could not live with him. A Prohibition was prayed, but denied by the Court; and it was held in this Case, that the Wife might have the Peace vs. her Husband for unreasonable Correction.” Sir Thos. Simmonds Case. Mores Rep.
       508. §13. Definition of Alimony, and Elopement.
       509. §14. Vid.
       
       510. §16.
       511. §18.
       Prov. Law, page 59, 60. An Act to prevent incestuous Marriages.
       Prov. Law. 8 G. 2, c. 10, page 371. Impowered to inforce their decrees by Imprisonment.
       Burn. Ecc. Law. Vol. 2. 430. 431.
       Woods, civ. Law. 124. middle
        Drs. Witnesses.
       J. Wilkins
       E. Knight
       J. Town.
      